Citation Nr: 1021438	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of cellulitis 
of the right hand with bone density in the right wrist 
previously claimed as a right hand condition secondary to 
coral poisoning.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1948 to 
December 1949 and from February 1952 to October 1953.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota  (RO) which denied service connection for 
cellulitis of the right hand secondary to coral poisoning 
with bony density in the right wrist because evidence 
received was not new and material.   

The Board reopened the Veteran's claim in a December 2009 and 
remanded the claim for further development.  The case is once 
again before the Board.  Unfortunately, the Board finds that 
an additional remand is necessary prior to review of the 
Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Veteran's case was remanded by the Board in December 2009 
for a VA examination to address his claim for service 
connection.  A VA examination was completed in January 2010 
and the examination report is associated with the claims 
file.  However, in a May 2010 statement, the Veteran's 
representative contends that an additional remand is 
necessary because the January 2010 VA examiner did not 
specifically discuss supportive private medical opinions 
submitted by the Veteran.  See, e.g., December 2009 Board 
decision ("The examiner should specifically discuss findings 
in the service treatment records, and private opinions 
associated with the claims file.").  The Board finds, 
therefore, that an additional remand for a supplemental 
opinion is necessary to specifically address the private 
medical opinions of record.  See Stegall v. West, 11 Vet. 
App. 268, 270 (1998), (holding that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should refer the case to 
an appropriate VA examiner for a 
supplemental opinion.  The claims 
folder and a copy of this remand must 
be made available to the examiner for 
review prior to examination.  The 
examiner must review the entire claims 
folder.  

The examiner must provide a supplemental 
opinion which specifically discusses 
October 2008 and February 2009 private 
opinions submitted by the Veteran in 
support of his claim. 

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
